Title: From George Washington to Joseph Reed, 20 November 1780
From: Washington, George
To: Reed, Joseph


                        
                            Dear Sir,
                            Head Qrs 20th Novr 1780
                        
                        Your favor of the 15th is just come to hand—I cannot suffer myself to delay a moment in pronouncing if Arnold
                            by the words (in his letter to his wife) "I am treated with the greatest poletiness by General Washington and the Officers
                            of the Army who bitterly execrate Mr Reed and the Council for their villainous attempt to injure me" meant to comprehend
                            me in the latter part of the expression that he asserted an absolute falsehood.
                        It was at no time my inclination, much less my intention to become a party in his cause—and I certainly could not be so lost to my own character, as to become a partisan at the
                            moment I was called upon, officially to bring him to tryal—I am not less mistaken, if he has
                            not extended the former part of the paragraph a little too far. True it is, he self envited
                            some civilities I never meant to shew him (or any Officer in arrest)—and he received rebuke before I could convince him of
                            the impropriety of his entering upon a justification of his conduct in my presence—& for bestowing such illiberal
                            abuse as he seemd disposed to do, upon those whom he denominated his persecutors. Although you have done me the justice to disbelieve Arnolds assertions to his Wife, a regard to my own
                            feelings & character claims a declaration of the falsehood of it. from Dr Sir—Yr Most Obedt & Affecte
                            Hble Servt
                        
                            Go: Washington
                        
                    